Citation Nr: 0735020	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In July 2007, the veteran 
testified before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In June 2000, the RO denied entitlement to service connection 
for a low back disorder and for hypertension on a direct 
basis.  At his hearing before the Board in July 2007, the 
veteran stated that he was only pursuing the claim for 
service connection for hypertension as secondary to service-
connected PTSD.  See 38 C.F.R. § 3.310.  Accordingly, the 
claim for service connection for hypertension on a direct 
basis is considered withdrawn.  See 38 C.F.R. § 20.204.  The 
veteran also withdrew claims for service connection for heart 
disease, hepatitis, hearing loss, a skin disorder, and a 
prostate disorder.  See Statements from the veteran, dated 
August 6, 2003, and March 24, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back disorder.  
The record shows that he was treated in 1979 in service for 
an ache in the upper back for two weeks.  At that time, 
tenderness was noted at the T4-5, with an otherwise normal 
examination.  The finding was myofascitis.  At follow-up in 
October 1979, because of continuing pain, X-rays were 
ordered.  The X-rays showed minimal scoliosis of the lower 
thoracic spine.  It was noted that there were no significant 
arthritic changes seen in association with the entire spinal 
segment.  The finding was, back within normal limits.  
Additionally, at separation in September 1983, the veteran 
gave a history of recurrent back pan, and arthritis of the 
lower back was noted by way of history.  Examination of the 
spine was normal.  

The veteran was diagnosed with degenerative joint disease of 
the lumbar spine on VA examination in December 2001.  By way 
of history, the veteran reported having had two compression-
type back injuries in service.  The examiner diagnosed mild 
osteoarthritis or degenerative joint disease of the lumbar 
spine, and back pain, perhaps consistent with disc herniation 
or disc fissure.  The examiner noted that the veteran's spine 
disability is potentially related to compression or herniated 
disc which occurred during service, and that the mild 
degenerative changes of the lumbar spine shown on X-ray could 
be consistent with repetitive trauma, which the veteran has 
incurred over the years.  A private examiner reported in an 
August 2003 statement that, based on records provided by the 
veteran, the veteran's back and arthritis conditions are 
related to his combat and military service.  

At his hearing before the undersigned in July 2007, the 
veteran testified that he injured his back three times in 
service, with two of the injuries being related to a 
helicopter crash while he was in Vietnam.  He stated the 
first occurred in 1967 and that he strained his back at that 
time and went to therapy.  He reported that in 1972, he was 
stationed at Pleiku and injured his back.  He stated that he 
could not walk for two weeks.  He testified that the third 
injury occurred in Twentynine Palms, California and he hurt 
his back while carrying boxes of cables.  He stated that he 
was treated at a Marine Corp field hospital.  An attempt to 
secure these records has not been made.  A VA examination 
with a medical opinion would also be helpful. 

The veteran contends that his currently diagnosed 
hypertension is related to his service-connected PTSD.  See 
38 C.F.R. § 3.310 (2007).  The RO denied entitlement to 
service connection for hypertension as secondary to PTSD in a 
February 2004 rating decision.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
February 25, 2004.  A statement from his representative dated 
February 9, 2005, expresses disagreement with the 
determination.  See 38 C.F.R. § 20.201.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue for that purpose.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide complete information regarding 
his in-service treatment for back 
injuries in Vietnam and in California.  
He should be requested to supply specific 
names of field hospitals where he was 
treated and the addresses as well as 
dates of treatment for his back injuries 
in Vietnam and in California.  
Subsequently, the RO/AMC must attempt to 
obtain all the records of treatment 
identified by the veteran from all 
appropriate sources.  All attempts to 
secure this evidence must be documented 
in the claims file.  

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should note the diagnosis 
for any current lumbar spine disorder and 
indicate whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any currently diagnosed low 
back disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

All findings and conclusions must be 
supported by complete rationale.  

4.  Readjudicate the claim for service 
connection for a low back disorder.  If 
the decision remains adverse to the 
veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

5.  Finally, readjudicate the claim for 
service connection for hypertension as 
secondary to service-connected PTSD.  Any 
notice and development necessary should 
be conducted prior to readjudicating the 
claim.  See 38 U.S.C.A. § 5103, 5103A; 38 
C.F.R. § 3.159.  If the determination 
remains adverse to the veteran, furnish 
him and his representative a statement of 
the case on this issue.  Notify him of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


